Napton, Judge,
delivered the opinion of the court.
This was an action before a justice of the peace for the loss of some rails and destruction of some grass, occasioned by an escape of sparks of fire from the locomotive of defendant in passing through plaintiff’s farm. The petition charged negligence on the railroad company. The fact of the loss and its cause was proved by the plaintiff; and no evidence was offered by the company, the defendant, to disprove negligence. A verdict and judgment were rendered for plaintiff for $30, which must be affirmed, as the case falls within the rule adopted by the court in a similar case in Clemens vs. Hann. & St. Joe. R. R. Co., (53 Mo., 367,) and in the cases therein cited of Bedford vs. Hann. & St. Joe. R. R. Co., (46 Mo., 456,) and Fitch vs. Pac. R. R. Co., (45 Mo., 322).
Judgment affirmed;
the other judges concur.